Citation Nr: 1403738	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for symptoms of a left ear disability other than hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision.  In February 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of that hearing is associated with the claims file.

The Board must note that in reviewing this case the Board not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran filed a claim seeking an increase for his "service connected left ear."  However, his testimony included complaints of dizziness and ringing.  It was unclear whether these symptoms were components of his service connected disability.  Accordingly, the Board previously recharacterized the issues on appeal to include an increased rating for hearing loss and an increased rating for symptoms of a left ear disability other than hearing loss.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board denied the issue of an increased rating for hearing loss in October 2012, and remanded the claim for symptoms other than hearing loss.  The Board finds this requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's tinnitus and dizziness are not symptoms of his service-connected left ear condition.

2.  Symptoms other than diminished hearing acuity have not been related to the Veteran's service-connected left ear condition.


CONCLUSION OF LAW

The criteria for symptoms of a left ear disability other than hearing loss have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran currently receives a noncompensable rating for his service-connected left ear condition due to sensorineural hearing loss.  38 C.F.R. § 4.85-4.87, Diagnostic Code 6100.  However, the Veteran is seeking a compensable rating for other symptoms which he believes are the result of his service connected left ear disability.  These symptoms include dizziness and ringing.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has reported experiencing dizziness and an equilibrium imbalance, especially while climbing a ladder or tilting his head back.  He has also reported experiencing tinnitus.  At his December 2009 VA examination, the Veteran reported that the dizziness at tilting his head began around 1999 and that he had experienced tinnitus for "many years."

It is noted that as a lay person, the Veteran is competent to report what comes to him through her senses, such as dizziness and ringing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

At his February 2011 hearing before the Board, the Veteran did report that his private physician had informed him that he had a scar on his left eardrum and nerve damage.  He also reported his equilibrium was "so bad" that he could not climb a ladder or lean his head back without falling.  His dizziness also affected his driving.

A March 2010 letter is of record from Dr. Shorts in which he found that the Veteran had poor hearing, but made no specific finding as to any scarring in the ear.  He did note that the Veteran had reported experiencing a tympanic membrane rupture in service many years earlier.  Dr. Shorts did not identify any symptoms, aside from hearing loss, that had resulted from the Veteran's in-service ear problem.

Nevertheless, given the fact that the Veteran was service connected for a left ear disability, and that he reported symptoms such as dizziness and ringing, the Board concluded that a medical opinion of record should be provided to ascertain whether the Veteran experienced any symptoms of his left ear disability other than hearing loss.

In October 2012, a VA examiner reviewed the Veteran's claims file, and personally interviewed and examined the Veteran.  He noted the Veteran's history of otitis media and perforation of the left ear drum during service, as well as an indication of labyrinthitis.  The Veteran also reported experiencing mild vertigo and deafness in his left ear.

The Veteran indicated that his ears then did not affect him until an episode of dizziness occurred in 2000 while he was climbing on the roof.  He reported feeling drunk, like he was going to pass out.  However, this sensation reportedly only occurred when he extended his head backwards to look up or was in a very elevated place, and the symptoms resolved with sitting.  The Veteran denied consulting any medical personnel about his dizziness, and did not take any medication for these symptoms.  He reported experiencing tinnitus occasionally, which he estimated occurred fewer than twice per month and lasted for a few seconds each time.

The examiner acknowledged that the Veteran was currently diagnosed with a peripheral vestibular disorder, but he opined the Veteran did not have any findings, signs, or symptoms attributed to this condition, including vertigo or tinnitus.  The Veteran's ear, including the external ear, ear canal, and tympanic membrane, were all normal on physical examination, and he did not have any scars.

The examiner acknowledged the Veteran's positional dizziness but opined that it was non-otologic in etiology; that is, not due to the ear.  He opined it was less likely than not the Veteran's symptoms, including dizziness and tinnitus, were caused by his in-service illness.  He also opined these symptoms were not representative of Meniere's syndrome or a peripheral vestibular disorder.  The examiner was unsure of the etiology of the Veteran's tinnitus and positional dizziness, but speculated they may be related to a vascular insufficiency.

The Board finds this VA examiner was familiar with the Veteran's history and provided a clear, unequivocal opinion that the Veteran's current symptoms of dizziness and tinnitus were not related to his service-connected left ear condition.  Therefore the Board finds this report provides highly probative evidence against the Veteran's claim.

Moreover, the claims file does not include any other medical evidence linking the Veteran's current symptoms of tinnitus and dizziness to his service-connected left ear condition.  Instead, the Veteran specifically denied seeking medical treatment for these conditions.

Based on the foregoing the Board finds the evidence does not establish that either tinnitus or dizziness is related to the Veteran's service-connected left ear condition.  Therefore, entitlement to a compensable scheduler rating for his left ear disability based on these symptoms is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In the October 2012 decision, the Board explained why an extraschedular rating was not warranted based on the hearing loss related symptoms of the Veteran's service connected left ear disability.  A remand was ordered to investigate whether there were additional symptoms attributable to that disability, but the conclusion was that there are not any symptoms that are attributable to the Veteran's service connected left ear disability.  As such, the scheduler rating criteria that have been used to consider the Veteran's hearing loss reasonably describes his left ear disability, as was explained in October 2012.  Therefore, referral for extraschedular consideration is not warranted in this instance.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and is instead retired.  He has not, however, alleged that he is unemployable or was forced to retire on account of his tinnitus or dizziness.  Moreover, the examiner stated that none of the Veteran's ear or peripheral vestibular conditions impacted his ability to work.  Thus, the Board finds that Rice is inapplicable.

Based on the foregoing the Veteran's claim for a compensable rating for his service-connected left ear disability is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service private treatment records have been obtained, and the Veteran has not asserted he received any VA treatment for this condition.  

The Veteran was also provided with several VA examinations during the course of his appeal (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The claim is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


